Exhibit 10 (c)

Execution Version

 

 

 

SECOND AMENDMENT TO

REVOLVING CREDIT AND SECURITY AGREEMENT

by and among

NEWSTAR COMMERCIAL LOAN FUNDING 2012-1 LLC,

as Borrower,

VERSAILLES ASSETS LLC,

as Required Lender,

and

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

and consented and agreed to by

NEWSTAR FINANCIAL, INC.,

as Collateral Servicer and as Originator

Dated as of May 17, 2013

 

 

 



--------------------------------------------------------------------------------

SECOND AMENDMENT TO

REVOLVING CREDIT AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT, dated as of
May 17, 2013 (this “Amendment”), is by and among NEWSTAR COMMERCIAL LOAN FUNDING
2012-1 LLC, a Delaware limited liability company, as borrower (together with its
permitted successors and assigns, the “Borrower”), VERSAILLES ASSETS LLC, a
Delaware limited liability company (the “Required Lender”), NATIXIS, NEW YORK
BRANCH, as administrative agent for the Secured Parties (in such capacity,
together with its successors and assigns, the “Administrative Agent”) and
consented and agreed to by NEWSTAR FINANCIAL, INC., a Delaware corporation
(together with its successors and assigns and in its capacities as collateral
servicer, the “Collateral Servicer” and as originator, the “Originator”).
Reference is hereby made to that certain Revolving Credit and Security Agreement
dated as of February 16, 2012, as amended by the First Amendment to Revolving
Credit and Security Agreement dated as of July 26, 2012 (as further amended by
this Amendment, the “Credit Agreement”), among the Borrower, the LENDERS
referred to therein, the Administrative Agent and U.S. BANK NATIONAL
ASSOCIATION, not in its individual capacity but as trustee for the Secured
Parties. Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Credit Agreement.

RECITALS

WHEREAS, the Borrower, the Required Lender and the Administrative Agent are
parties to the Credit Agreement;

WHEREAS, the Borrower, the Required Lender and the Administrative Agent desire
to amend certain provisions of the Credit Agreement as provided for herein;

WHEREAS, prior written notice of this Amendment has been provided to the Rating
Agency; and

WHEREAS, the Collateral Servicer and Originator have indicated their consent to
this Amendment by signing below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and for other valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereto agree as follows:

SECTION 1. AMENDMENTS TO CREDIT AGREEMENT

1.1 Amendments to Section 1.01 (Definitions).

(a) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Final Maturity Date” in its entirety and inserting in lieu
thereof the following:

 

-2-



--------------------------------------------------------------------------------

“Final Maturity Date” means February 14, 2020.

(b) Section 1.01 of the Credit Agreement is hereby further amended by deleting
the definition of “Minimum Weighted Average Moody’s Recovery Rate Test” in its
entirety and inserting in lieu thereof the following:

“Minimum Weighted Average Moody’s Recovery Rate Test” means a test that will be
satisfied on any Measurement Date if the Weighted Average Moody’s Recovery Rate
equals or exceeds 47.5%.

(c) Section 1.01 of the Credit Agreement is hereby further amended by deleting
the definition of “Weighted Average Maturity Test” in its entirety and inserting
in lieu thereof the following:

“Weighted Average Maturity Test” means a test that will be satisfied on any
Measurement Date if the Weighted Average Maturity Date of all Collateral Loans
(excluding Defaulted Loans) as of such date is on or before February 15, 2018.

SECTION 2. CONDITIONS TO EFFECTIVENESS

2.1 Conditions Precedent. This Amendment shall, pursuant to Section 13.01(b) of
the Credit Agreement, become effective upon the satisfaction of all of the
following conditions precedent:

A. Execution. The Administrative Agent shall have received a counterpart
signature page of this Amendment, duly executed by each of the Borrower and the
Required Lender.

B. Consents. The Administrative Agent shall have received the consent and
agreement of each of the Collateral Servicer and Originator, which consent may
be evidenced by a counterpart signature page of this Amendment, duly executed by
each of the Collateral Servicer and Originator.

C. Notification. The Rating Agency shall have received notification of this
Amendment.

SECTION 3. CREDIT AGREEMENT CONFIRMED

3.1 Except as expressly amended by this Amendment, the Credit Agreement is in
all respects ratified and confirmed and the Credit Agreement shall remain in
full force and effect

 

-3-



--------------------------------------------------------------------------------

and shall be read, taken and construed as one and the same instrument, and no
other amendment, waiver or other modification of any provision of the Credit
Agreement shall be effective unless signed by the parties hereto.

SECTION 4. SUCCESSORS AND ASSIGNS

4.1 This Amendment applies to, inures to the benefit of, and binds all parties
hereof and their permitted successors and assigns in accordance with
Section 13.06 of the Credit Agreement.

SECTION 5. GOVERNING LAW

5.1 THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.

SECTION 6. ENTIRE AGREEMENT

6.1 This Amendment constitutes all of the agreements among the parties relating
to the matters set forth herein and supersedes all other prior or concurrent
oral or written letters, agreements and understandings with respect to the
matters set forth herein.

SECTION 7. COUNTERPARTS

7.1 This Amendment may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which counterparts,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
Amendment. Delivery of an executed signature page of this Amendment by facsimile
or other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

[Remainder of this page intentionally left blank.]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

NEWSTAR COMMERCIAL LOAN FUNDING

2012-1 LLC,

as Borrower By: NewStar Financial, Inc., as its Designated Manager By:   /s/
MICHAEL EISENSTEIN   Name: Michael Eisenstein   Title: Managing Director,
Treasury

VERSAILLES ASSETS LLC,

as Required Lender

By:   /s/ BERNARD J. ANGELO   Name: Bernard J. Angelo   Title: Senior Vice
President

NATIXIS, NEW YORK BRANCH,

as Administrative Agent

By:   /s/ LORRAINE MEDVECKY   Name: Lorraine Medvecky   Title: Managing Director
By:   /s/ HENRY J. SANDLASS   Name: Henry J. Sandlass   Title: Managing Director

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

[Signature Page to First Amendment to Revolving Credit and Security Agreement]



--------------------------------------------------------------------------------

CONSENTED AND AGREED TO: NEWSTAR FINANCIAL, INC., as Collateral Servicer and as
Originator By:   /s/ MICHAEL EISENSTEIN Name:   Michael Eisenstein Title:  
Managing Director, Treasury

[Signature Page to First Amendment to Revolving Credit and Security Agreement]